Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 6, 8, 12-14 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Nigam et al. (U.S. Pub No. 2015/0173004 A1).


1.  Nigam teaches a control method by a user equipment in a wireless communication system, the method comprising: receiving information on a second base station from a first base station; transmitting a signal for connection to the second base station, based on the information [par 0067, The information provided by the 4G BS 104 includes at least one of the slots of 5G to monitor, the preambles to monitor and the beams to monitor. The slots of 5G to monitor can help in reducing the power consumption of the MS 102 as the MS 102 can now monitor only few slots instead of all. The preambles to monitor for the 5G can further help in reducing the power consumption of the MS 102 as the MS 102 now needs to perform less number of correlations for detecting the received preamble. Further this information of the slots to monitor and the preambles to monitor can be provided for more than one 5G BS 106. It can be provided individually for each 5G BS 106 or can be provided together for a group of 5G BSs 106. The location of the MS 102 can be known at the 4G sector level or even at the 5G BS sector level]; and transmitting or receiving a signal using a communication system of the second base station if the connection to the second base station is successfully established [par 0082, selective beam transmission by 5G BS, according to an embodiment of the present disclosure. In one embodiment of the present disclosure, selective transmission of the beams by 5G BS 106 is described wherein a 5G BS 106 selectively transmits the beams as per the location of MSs 102 that are connected to it, if the locations of the MSs 102 are known to the 5G BS 106 at its sector level].

5. Nigam disclose the method as claimed in claim 1, further comprising: executing an application corresponding to a service corresponding to the communication system of the second base station, or changing an execution level of the application to a level corresponding to the communication system of the second base station [par 0059, The high frequency with large bandwidth is used primarily for providing the high data rates services to the mobile users. Since the 4G and the 5G BSs are not co-located, the MS has to search and acquire the 5G BS operating on the high frequency carrier when required], wherein the first base station is an LTE base station and the second base station is a 5G base station [par 0059, 0077, In an asymmetric multiband multicarrier heterogeneous SMB network of millimeter wave cells overlaid by existing cellular system (example 4G LTE). In Step four, based on the information received in step three, the MS 102 attempts to search and synchronize to a 5G BS 106 by monitoring only the synchronization slots that are indicated by the 4G BS 104 and then performs correlation for the preambles indicated by the 4G BS 104], and wherein the transmitting or receiving the signal comprises: when the connection to the second base station fails, transmitting or receiving a signal using a communication system of the first base station [par 0058, the MS 102 has to search and acquire the high frequency carrier when required. In an exemplary embodiment, 4G BS 104 controls some aspects of the 5G BS 106 and the MS 102 communicates with the 4G BS 104 using low frequency carrier and with the 5G BS using high frequency carrier].

6. Nigam creates a control method by a first base station in a wireless communication system, the method comprising: transmitting information on a second base station to a user equipment, wherein, when a signal for connection to the second base station is transmitted by the user equipment to the second base station, based on the information, and the user equipment and the second base station are successfully connected[par 0082, selective beam transmission by 5G BS, according to an embodiment of the present disclosure. In one embodiment of the present disclosure, selective transmission of the beams by 5G BS 106 is described wherein a 5G BS 106 selectively transmits the beams as per the location of MSs 102 that are connected to it, if the locations of the MSs 102 are known to the 5G BS 106 at its sector level].
par 0061, The BS transmits a synchronization signal through a Synchronization Channel (SCH) that assists MS to detect the presence of base station. The BS also transmits the broadcast signal through a Broadcast Channel (BCH). The BCH carries essential system information, which enables MS to have initial communication with the BS. The SCH & BCH are transmitted repetitively by performing beam forming on the channels with different transmission beams wherein each TX beam transmits the SCH and BCH in different direction].

8. Nigam discloses a user equipment in a wireless communication system, the user equipment comprising: a transceiver configured to transmit or receive a signal; and a controller configured to: control the transceiver to receive information on a second base station from a first base station [par 0012, a method of enabling cell acquisition in a wireless communication, where the method comprises determining, by a first base station, one or more second base stations based on a location of a Mobile Station (MS), identifying a plurality of synchronization slots and synchronization signals transmitted in a plurality of synchronization slots for the one or more second base stations, transmitting a second frequency carrier cell search command to the Mobile Station (MS), and identifying, by the MS, the second frequency carrier cell based on one or more parameters defined in the search command], transmit a signal for connection to the second base station, based on the information[par 0082, selective beam transmission by 5G BS, according to an embodiment of the present disclosure. In one embodiment of the present disclosure, selective transmission of the beams by 5G BS 106 is described wherein a 5G BS 106 selectively transmits the beams as per the location of MSs 102 that are connected to it, if the locations of the MSs 102 are known to the 5G BS 106 at its sector level], and perform transmission or reception of a signal using a communication system of the second base station when the connection to the second base station is successfully established[par 0061, The BS transmits a synchronization signal through a Synchronization Channel (SCH) that assists MS to detect the presence of base station. The BS also transmits the broadcast signal through a Broadcast Channel (BCH). The BCH carries essential system information, which enables MS to have initial communication with the BS. The SCH & BCH are transmitted repetitively by performing beam forming on the channels with different transmission beams wherein each TX beam transmits the SCH and BCH in different direction].

12. Nigam defines the user equipment as claimed in claim 8, wherein the controller is further configured to control to execute an application corresponding to a service that corresponds to the communication system of the second base station or to change an execution level of the application to a level corresponding to the communication system of the second base station[par 0059, The high frequency with large bandwidth is used primarily for providing the high data rates services to the mobile users. Since the 4G and the 5G BSs are not co-located, the MS has to search and acquire the 5G BS operating on the high frequency carrier when required],.

13. Nigam reveals the user equipment as claimed in claim 8, wherein, when the connection to the second base station fails, the controller is further configured to control par 0058, the MS 102 has to search and acquire the high frequency carrier when required. In an exemplary embodiment, 4G BS 104 controls some aspects of the 5G BS 106 and the MS 102 communicates with the 4G BS 104 using low frequency carrier and with the 5G BS using high frequency carrier].


14.  Nigam teaches a first base station in a wireless communication system, the first base station comprising: a transceiver configured to transmit or receive a signal [par 0058, 0071, The 4G BS 104 broadcasts necessary information for identifying, acquiring and registering with itself on the low frequency carrier. The high frequency carrier with large bandwidth is used primarily for providing the high data rates services to the mobile users. The first base station determines one or parameters for the identified at least one second base station. The one or more parameters comprises a plurality of synchronization slots associated with the second base station and a plurality of synchronization signals transmitted in the plurality of synchronization slots]; and a controller configured to control the transceiver to transmit information on a second base station to a user equipment [par 0077, In addition the 4G BS 104 can also provide the timing information of the 5G BSs 106 with respect to the frame timing of the 4G BS 104 as explained earlier. In Step four, based on the information received in step three, the MS 102 attempts to search and synchronize to a 5G BS 106 by monitoring only the synchronization slots that are indicated by the 4G BS 104 and then performs correlation for the preambles indicated by the 4G BS 104], wherein, when a signal for connection to the second base station is transmitted by the user equipment to the second base station, based on the information[par 0058, the MS 102 has to search and acquire the high frequency carrier when required. In an exemplary embodiment, 4G BS 104 controls some aspects of the 5G BS 106 and the MS 102 communicates with the 4G BS 104 using low frequency carrier and with the 5G BS using high frequency carrier], and the user equipment and the second base station are successfully connected, the user equipment transmits or receives a signal using a communication system of the second base station [par 0061, The BS transmits a synchronization signal through a Synchronization Channel (SCH) that assists MS to detect the presence of base station. The BS also transmits the broadcast signal through a Broadcast Channel (BCH). The BCH carries essential system information, which enables MS to have initial communication with the BS. The SCH & BCH are transmitted repetitively by performing beam forming on the channels with different transmission beams wherein each TX beam transmits the SCH and BCH in different direction].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Nigam et al. (U.S. Pub No. 2015/0173004 A1) in view of Zhang et al. (U.S. Pub No. 2017/0265057 A1)


2.  Nigam illustrates the method as claimed in claim 1, Nigam fail to show wherein the receiving comprises: receiving a public land mobile network (PLMN) identifier of the second base station as the information on the second base station.
 	In an analogous art Zhang show wherein the receiving comprises: receiving a public land mobile network (PLMN) identifier of the second base station as the information on the second base station [par 0084, the message may include various parameters such as visited public land mobile network identification (PLMN ID) as well as subscription information].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Nigam and Zhang because this provides a system and method to perform attachment of a wireless device to a next generation gateway via either a base station of a next generation radio access network.


9. Nigam demonstrate the user equipment as claimed in claim 8, Nigam fail to show wherein the controller is configured to control the transceiver to receive a public land mobile network (PLMN) identifier of the second base station as the information on the second base station.
par 0084, the message may include various parameters such as visited public land mobile network identification (PLMN ID) as well as subscription information].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Nigam and Zhang because this provides a system and method to perform attachment of a wireless device to a next generation gateway via either a base station of a next generation radio access network.

Claims 3, 4, 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nigam et al. (U.S. Pub No. 2015/0173004 A1) in view of Wu (U.S. Pub No. 2016/0366709 A1).


3. Nigam disclose the method as claimed in claim 1, Nigam fail to show wherein the transmitting of the signal further comprises: turning on a 5G chip, which is in a turned-off state, based on the information.
 	In an analogous art Wu show wherein the transmitting of the signal further comprises: turning on a 5G chip, which is in a turned-off state, based on the information [par 0102, 0103, the UE disables a first and/or a second items in an UI of the UE, when the LTE-WLAN aggregation is configured. The user uses the first item to enable/disable the WLAN function and the second item to select a SSID of the WLAN. Further, the UE enables the first item and/or enables the second item, when the LTE-WLAN aggregation is released by the BS or according to a condition. In one example, the enabling may include turning on at least one WLAN (e.g., WiFi) chip such as a baseband IC/chip, a RF IC/chip and/or transceivers]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Nigam and Wu because this provides whether/how to perform the LTE-WLAN aggregation.

4. Nigam and Wu creates the method as claimed in claim 3, wherein the transmitting of the signal comprises: transmitting a signal for connection to the second base station using the 5G chip, which is turned on [Nigam, par 0083, When an MS 102 wants to search for 5G cells it informs the 4G BS 104 or when the 4G BS 104 decides to triggers the MS 102 to search for 5G cells, it selects the 5G BSs 106 which can be probable candidates for the MS 102 based on the location of the MS 102 and then triggers the selected 5G BSs 106 to transmit synchronization signal in specific slots as per the location of the MS 102].

10. Nigam create the user equipment as claimed in claim 8, Nigam fail to show further comprising: a 5G chip, wherein the controller is further configured to control to turn on a 5G chip, which is in a turned-off state, based on the information.
 	In an analogous art Wu show further comprising: a 5G chip, wherein the controller is further configured to control to turn on a 5G chip, which is in a turned-off state, based on the information[par 0102, 0103, the UE disables a first and/or a second items in an UI of the UE, when the LTE-WLAN aggregation is configured. The user uses the first item to enable/disable the WLAN function and the second item to select a SSID of the WLAN. Further, the UE enables the first item and/or enables the second item, when the LTE-WLAN aggregation is released by the BS or according to a condition. In one example, the enabling may include turning on at least one WLAN (e.g., WiFi) chip such as a baseband IC/chip, a RF IC/chip and/or transceivers]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Nigam and Wu because this provides whether/how to perform the LTE-WLAN aggregation.

11. Nigam and Wu disclose the user equipment as claimed in claim 10, wherein the controller is further configured to control the transceiver to transmit a signal for connection to the second base station using the 5G chip which is turned on [Nigam, par 0083, When an MS 102 wants to search for 5G cells it informs the 4G BS 104 or when the 4G BS 104 decides to triggers the MS 102 to search for 5G cells, it selects the 5G BSs 106 which can be probable candidates for the MS 102 based on the location of the MS 102 and then triggers the selected 5G BSs 106 to transmit synchronization signal in specific slots as per the location of the MS 102].


Claims 7, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nigam et al. (U.S. Pub No. 2015/0173004 A1) in view of Zhang et al. (U.S. Pub No. 2017/0265057 A1) in further view of Wu (U.S. Pub No. 2016/0366709 A1).

7.  Nigam illustrates the method as claimed in claim 6, Nigam fails to show wherein the information on the second base station is a public land mobile network (PLMN) identifier of the second base station, and wherein, when the information on the second base station is received by the user equipment, a 5G chip of the user equipment, which is in a turned-off state, is turned on based on the information, and a signal for connection to the second base station is transmitted using the 5G chip which is turned on.
	 In an analogous art Zhang show wherein the information on the second base station is a public land mobile network (PLMN) identifier of the second base station[par 0084, the message may include various parameters such as visited public land mobile network identification (PLMN ID) as well as subscription information],
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Nigam and Zhang because this provides a system and method to perform attachment of a wireless device to a next generation gateway via either a base station of a next generation radio access network.
 	Nigam and Zhang fail to show wherein, when the information on the second base station is received by the user equipment, a 5G chip of the user equipment, which is in a turned-off state, is turned on based on the information, and a signal for connection to the second base station is transmitted using the 5G chip which is turned on
 	In an analogous art Wu show wherein, when the information on the second base station is received by the user equipment, a 5G chip of the user equipment, which is in a turned-off state, is turned on based on the information, and a signal for connection to the second base station is transmitted using the 5G chip which is turned on [par 0102, 0103, the UE disables a first and/or a second items in an UI of the UE, when the LTE-WLAN aggregation is configured. The user uses the first item to enable/disable the WLAN function and the second item to select a SSID of the WLAN. Further, the UE enables the first item and/or enables the second item, when the LTE-WLAN aggregation is released by the BS or according to a condition. In one example, the enabling may include turning on at least one WLAN (e.g., WiFi) chip such as a baseband IC/chip, a RF IC/chip and/or transceivers]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Nigam, Zhang, and Wu because this provides whether/how to perform the LTE-WLAN aggregation.


15. Nigam disclose the first base station as claimed in claim 14, Nigam fail to show wherein the information on the second base station is a public land mobile network (PLMN) identifier of the second base station,
 	In an analogous art Zhang show wherein the information on the second base station is a public land mobile network (PLMN) identifier of the second base station [par 0084, the message may include various parameters such as visited public land mobile network identification (PLMN ID) as well as subscription information],
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Nigam and Zhang because this provides a system and method to perform attachment of a wireless device to a next generation gateway via either a base station of a next generation radio access network.

 	In an analogous art Wu show wherein, when the information on the second base station is received by the user equipment, a 5G chip of the user equipment, which is in a turned-off state, is turned on based on the information, and a signal for connection to the second base station is transmitted using the 5G chip which is turned on[par 0102, 0103, the UE disables a first and/or a second items in an UI of the UE, when the LTE-WLAN aggregation is configured. The user uses the first item to enable/disable the WLAN function and the second item to select a SSID of the WLAN. Further, the UE enables the first item and/or enables the second item, when the LTE-WLAN aggregation is released by the BS or according to a condition. In one example, the enabling may include turning on at least one WLAN (e.g., WiFi) chip such as a baseband IC/chip, a RF IC/chip and/or transceivers]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Nigam, Zhang, and Wu because this provides whether/how to perform the LTE-WLAN aggregation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435.  The examiner can normally be reached on 7:30-300 6:30-8:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        
/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468